By the COURT.
Action for damages for a personal injury sustained by the plaintiff at the hands of the defendant. On the trial the plaintiff was asked: “How much, if anything, have you laid out or expended for the services of physicians, and for nursing, by reason of the injury to your jaw here complained of?” The court sustained an objection to this question, and excluded all testimony in relation to that matter, upon an admission made in open court by defendant’s counsel “that the allegations of the complaint in respect to the. amount of damage sustained by the plaintiff were not denied *349by the answer.” As a matter of fact, the answer did put in issue the allegations of the complaint in respect to the amount of damage sustained by the plaintiff. The question was proper, and should have been answered.
Judgment and order reversed and cause remanded for a new trial, with leave to the plaintiff to amend his complaint if he shall be so advised.